Name: 1999/190/CFSP: Council Decision of 9 March 1999 adopted on the basis of Article J.4(2) of the Treaty on European Union on the implementation of the joint action concerning a contribution by the European Union to the re-establishment of a viable police force in Albania
 Type: Decision
 Subject Matter: politics and public safety;  management;  European construction; NA;  Europe;  European Union law
 Date Published: 1999-03-12

 Avis juridique important|31999D01901999/190/CFSP: Council Decision of 9 March 1999 adopted on the basis of Article J.4(2) of the Treaty on European Union on the implementation of the joint action concerning a contribution by the European Union to the re-establishment of a viable police force in Albania Official Journal L 063 , 12/03/1999 P. 0003 - 0004COUNCIL DECISION of 9 March 1999 adopted on the basis of Article J.4(2) of the Treaty on European Union on the implementation of the joint action concerning a contribution by the European Union to the re-establishment of a viable police force in Albania (1999/190/CFSP) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.4(2) thereof,Having regard to the Declaration on Western European Union (WEU) included in the Final Act signed upon the adoption of the Treaty,Whereas the Council adopted today on the basis of Article J.3 of the Treaty on European Union a joint action concerning a contribution by the European Union to the re-establishment of a viable police force in Albania;Whereas such an action would require staff having a specific expertise in police operations; whereas the WEU has already undertaken a mission consisting in providing assistance and advice to the Albanian police;Whereas under these conditions the European Union should have recourse to the WEU;Whereas, following a request by the European Union on the basis of Article J.4(2), the WEU Military Staff completed a Feasibility Study on possible options for an International Police Operation in Albania (Revision 1) and the supplement thereto, hereinafter referred to as the WEU Feasibility Study;Whereas the WEU Permanent Council adopted on 2 February 1999 the contingency plan for an international police operation in Albania based on one of the options identified in the WEU Feasibility Study;Whereas the option developed in the WEU Contingency Plan would contribute to the objective defined in the joint action title;Whereas the institutions of the WEU have given their agreement to the practical arrangements set out in the Annex hereto,HAS ADOPTED THIS DECISION:Article 1 1. The European Union requests the WEU to implement its Joint Action 1999/189/CFSP of 9 March 1999 concerning a contribution by the European Union to the re-establishment of a viable police force in Albania (1), by carrying out 'option 2 augmented` of the WEU feasibility study under the objective defined in Article 1(1) of the joint action.2. The implementation of the joint action referred to in paragraph 1 shall be conducted in accordance with the practical arrangements set out in the Annex hereto.Article 2 This Decision and Joint Action 1999/189/CFSP shall be notified to the WEU in accordance with the conclusions adopted by the Council on 14 May 1996 on the transmission to the WEU of documents of the European Union.Article 3 This Decision shall enter into force on the date of its adoption.Article 4 This Decision shall be published in the Official Journal.Done at Brussels, 9 March 1999.For the CouncilThe PresidentW. RIESTER(1) See page 1 of this Official Journal.ANNEX PRACTICAL ARRANGEMENTS 1. The WEU mission will carry out its task under the responsibility of the WEU.2. During the course of the operation it is expected that:- full monthly reports on the WEU mission will be transmitted to the European Union; reports will include an update on training and advice activities as well as assessments on the impact of these activities,- the WEU mission will carry out a general review after each six-month period, or earlier if necessary, assessing the operation and suggesting, as required, possible adjustments to the modalities of the operation,- should an emergency occur, a report will immediately be submitted to the WEU which will transmit it to the European Union. The situation will be assessed and the need for submitting it to the European Union and WEU bodies considered.3. On completion of the operation, the WEU will produce a 'lessons learned` paper, which will be transmitted to the European Union.4. The principal channels of communication will be:- the existing points of contact between the European Union and WEU Secretariats and between the Commission and the WEU Secretariat,- the points of contact designated by the two Presidencies.5. The possibility of coordinated meetings of working groups should be kept in mind.6. The diplomatic representation of the Presidency of the European Union will provide the WEU mission, if required, with political and diplomatic support.7. Close cooperation, including cooperation on the ground, will be maintained between the European Union and the WEU inter alia in the context of liaison and coordination with wider international efforts in Albania both bilateral and multilateral.8. Public information on this operation will be coordinated.9. Disbursements for the payment of the operation will be made according to the financial arrangements to be established between the Commission and the WEU. Such arrangements will comply with the European Community procedures and rules applicable to the budget, taking into account the operational requirements of the WEU mission.In order to support the Presidency of the European Union in its tasks under Article 3(1) of Joint Action 1999/189/CFSP, the WEU mission will establish a coordination and monitoring mechanism as regards the modalities of granting financial support for Albanian trainees financed from the general budget of the European Communities. The reports of the WEU mission will contain regular information on this mechanism.The abovementioned practical arrangements do not affect in any way the internal procedures of each organisation or the further contacts that may be necessary between them.